DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: dog clutches FIGS. 3, 4a, 4b, and 7-10f;
Species B: friction cone clutch FIGS. 5a and 5b; and
Species C: friction clutch pack FIGS. 6a and 6b.
It is noted that FIGS. 1-2c are generic to any type of clutch. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-8 and 10-13.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-C lack unity of invention because even though the inventions of these groups require the technical feature of claims 1 and 13 including, for example, a clutch between input and output shafts having a one piece sleeve as the output side of the clutch, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Keane et al. (US 7,850,555; hereinafter “Keane”).  
Keane discloses a transmission housing comprising (see FIG. 3A):
a body (30) of the housing delimiting an enclosure and,
disposed at least partially inside said enclosure, an input shaft (IS), an output shaft (OS) and a mechanism (clutch e.g., 39, 42) for transmitting the movement of the input shaft (IS) to the output shaft (OS),
this movement transmission mechanism (e.g., 39, 42) having comprising at least one clutch, the clutch having comprising a driving element (36) and a driven element (member that includes teeth 39), the driven element being mounted to be secured in rotation to the output shaft (OS), at least one of the driven or driving elements (driven member including 39) of the clutch being mounted to be able to be displaced for the driving and driven elements (39, 42) of the clutch to switch from a position separated from one another corresponding to the declutched position (FIG. 3A) of the clutch to a position close to one another corresponding to the clutched position (FIG. 3B) of the clutch,
the driven element (member including 39) of the clutch having comprising an active part (teeth 39) of the clutch and a sleeve (portion of 39 than than teeth) which bears the active part (teeth of 39) of the clutch, the active part of the clutch being in bearing contact (based on specification this means the active part bears on the driving element) with the driving element of the clutch in the clutched position of the clutch, the sleeve (sleeve portion of 39) being coaxial to the output shaft (OS) and mounted to be secured in rotation to the output shaft (OS), characterized in that the sleeve of the driven element is produced in a single piece with the active part of the driven element (see FIG. 3A illustrating a single piece that has the sleeve and teeth as 39) and in that the sleeve is interposed between the output shaft (OS) and the body (30) of the housing.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STACEY A FLUHART/Primary Examiner, Art Unit 3659